United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
DEPARTMENT OF THE INTERIOR, BLMREGULAR EMPLOYEE FUNCTIONS
NEVADA STATE OFFICE, Reno, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0340
Issued: October 24, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 15, 2015 appellant filed a timely appeal from a November 30, 2015
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days elapsed from the last merit decision dated June 10, 2015 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its November 30, 2015
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On September 3, 2002 appellant, then a 34-year-old wild land firefighter, filed an
occupational disease claim (Form CA-2) alleging that he developed scarring of the lungs and
restrictive lung disease as a result of his federal employment duties. He explained that his
condition developed from 11 years of wild land firefighting, sometimes in heavy smoke and
toxic chemicals, along with a burn injury in 1996 which injured his lungs.3 Appellant stopped
work on July 14, 2002 and did not return. The record does not reflect that appellant received
compensation benefits on the supplemental or periodic rolls.
By decision dated March 4, 2003, OWCP accepted the claim for smoke inhalation.
On April 26, 2015 appellant filed a claim for recurrence of disability (Form CA-2a)
alleging a return/increase of disability on April 20, 2015. He explained that he was
retired/disabled and had not returned to work, but that on April 20, 2015 he had difficulty
breathing and sought emergency treatment, at which time he was diagnosed with restrictive lung
disease.
By letter dated May 6, 2015, OWCP informed appellant that the evidence of record was
insufficient to support his recurrence claim. Appellant was advised of the medical and factual
evidence needed and was afforded 30 days to submit the additional evidence.
In a May 11, 2015 narrative statement, appellant related that he injured his lungs on
August 27, 1996 when he was fighting a wildfire in Nevada. He explained that over the past 10
years he had been suffering from shortness of breath, which had worsened during the last few
months. On April 20, 2015 appellant sought emergency treatment and underwent a series of
tests. At the request of his physician, he returned to the emergency room on April 22, 2016 with
increased shortness of breath. Appellant remained in the hospital until May 2, 2015 when he was
diagnosed with restrictive lung disease. He was sent home with 100 percent oxygen treatment
which he was required to use 24 hours a day, 7 days a week.
In an April 23, 2015 diagnostic report, Dr. Saadia Akhtar, Board-certified in internal
medicine, reported that lung volumes revealed mild-to-moderate restrictive ventilator impairment
and spirometry revealed reduced forced vital capacity (FVC) suggesting restriction.
In a May 1, 2015 St. Luke’s hospital emergency report, Linda J. Gould, a nurse
practitioner (NP), diagnosed restrictive lung disease, joint pain, and other nonspecific abnormal
finding of lung fluid.
By decision dated June 10, 2015, OWCP denied appellant’s claim for recurrence because
the medical evidence submitted failed to establish that his alleged disability was due to a material
change/worsening of his accepted work-related conditions.
3

The Board notes that on August 2, 1996, appellant filed a traumatic injury claim (Form CA-1) for burns suffered
in a work-related injury. OWCP accepted the claim for second and third degree burns of the finger, hands, and arms
(bilateral) in OWCP File No. xxxxxx797. On April 26, 2000 OWCP expanded the claim to include post-traumatic
stress disorder. Following these injuries, appellant returned to work as a firefighter.

2

Appellant requested reconsideration of OWCP’s decision on November 20, 2015. In an
accompanying narrative statement, he explained that he was requesting reconsideration based on
recent medical testing and results showing that his progressive disability of interstitial lung
disease was caused by his work-related injury. Appellant stated that he was enclosing the
required documents including recent pulmonary function test results, hospital notes, pathology
reports, and physicians’ statements. The record before the Board, however, contains no
additional documents.
By decision dated November 30, 2015, OWCP denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
the OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.4 Section 10.608(b) of OWCP regulations
provides that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
ANALYSIS
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
claim. In his application for reconsideration, appellant did not allege that OWCP erroneously
applied or interpreted a specific point of law. He did not advance relevant legal argument which
had not previously been considered. The decisive issue in this case was whether appellant was
disabled on or after April 20, 2015 due to a worsening of his accepted work-related smoke
inhalation condition. That is a medical issue which must be addressed by relevant medical
evidence.6 Appellant, however, failed to submit relevant and pertinent new medical evidence in
support of his claim.7
Appellant alleged that he had submitted additional medical reports in support of his
claim. However, his reconsideration request was not accompanied by any additional medical
4

D.K., 59 ECAB 141 (2007).

5

K.H., 59 ECAB 495 (2008).

6

C.B., Docket No. 08-1583 (issued December 9, 2008).

7

See Bobbie F. Cowart, 55 ECAB 746 (2004).

3

evidence and no other evidence was received by OWCP. A claimant may obtain a merit review
of an OWCP decision by submitting pertinent new and relevant evidence.8 In this case, appellant
failed to submit any pertinent new and relevant evidence addressing a recurrence of disability
due to his accepted employment injury beginning April 20, 2015.9
On appeal, appellant alleges that work caused his interstitial lung disease and submitted
additional evidence in support of his claim. As previously noted, the Board does not have
jurisdiction over the merits of the claim.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 30, 2015 is affirmed.
Issued: October 24, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
8

See E.M., Docket No. 16-0471 (issued May 16, 2016).

9

L.J., Docket No. 14-523 (issued August 7, 2014).

4

